Exhibit 10.1B

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this agreement, together with all amendments and
restatements and Joinders, this "Agreement"), dated as of October 3, 2016, is
made by CARBON NATURAL GAS COMPANY, a Delaware corporation ("Borrower"), NYTIS
EXPLORATION COMPANY LLC, a Delaware limited liability company, NYTIS EXPLORATION
(USA) INC., a Delaware corporation, each of the other signatories party hereto
and each other Person who becomes a party hereto pursuant to Section 6.15
(together with Borrower and including any permitted successors and assigns,
collectively, the "Debtors" and each a "Debtor"), in favor of LEGACYTEXAS BANK,
as administrative agent for the benefit of each of the Secured Parties (in such
capacity, "Administrative Agent").

 

BACKGROUND.

 

Borrower, the lenders from time to time party thereto (the "Lenders"), and
LegacyTexas Bank, as Administrative Agent and L/C Issuer, have entered into the
Credit Agreement dated as of the date hereof (such agreement, together with all
amendments and restatements, the "Credit Agreement").

 

Borrower and each other Debtor are members of the same affiliated group of
companies and are engaged in operations which require financing on a basis in
which credit can be made available from time to time to Borrower and the other
Debtors, and Debtors will derive direct and indirect economic benefit from the
Loans, Letters of Credit and other financial accommodations under the Credit
Agreement and other Loan Documents and financial accommodations under Bank
Product Agreements.

 

It is the intention of the parties hereto that this Agreement create a first
priority security interest in the Collateral in favor of Administrative Agent
for the benefit of the Secured Parties securing the payment and performance of
the Obligations.

 

AGREEMENT.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce Secured Parties to (a) make Loans and issue
Letters of Credit under the Credit Agreement and to extend other credit and
financial accommodations under the Loan Documents, and (b) make financial
accommodations under Bank Product Agreements, each Debtor hereby agrees with
Administrative Agent, for the benefit of Secured Parties, as follows:

 

ARTICLE I
DEFINITIONS

 

1.01.       Definitions. For purposes of this Agreement:

 

"Accession" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
accession (as defined in the UCC), and (whether or not included in that
definition), a good that is physically united with another good in such a manner
that the identity of the original good is not lost.

 

"Account" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
account (as defined in the UCC), and (whether or not included in such
definition), a right to payment of a monetary obligation, whether or not earned
by performance for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, and for service rendered or to be rendered,
and all right, title, and interest in any returned property, together with all
rights, titles, securities, and guarantees with respect thereto, including any
rights to stoppage in transit, replevin, reclamation, and resales, and all
related Liens whether voluntary or involuntary.

 



 

 

"Account Debtor" means any Person who is or who may become obligated to each
Debtor under, with respect to or on account of an Account.

 

"Acquisition Rights" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to each warrant, option, instrument, subscription right, redemption right and
other right (including any instrument or right convertible into an Equity
Interest) to acquire or sell any Equity Interest in any Person.

 

"As-Extracted Collateral" means all right, title, and interest of each Debtor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to as-extracted collateral (as defined in the UCC), and (whether or not
included in that definition), (a) oil, gas, or other minerals that are subject
to a security interest that (i) is created by such Debtor before extraction, and
(ii) attaches to the minerals as extracted, or (b) Accounts arising out of the
sale at the wellhead or minehead of oil, gas, or other minerals in which such
Debtor had an interest before extraction.

 

"Chattel Paper" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
chattel paper (as defined in the UCC), and (whether or not included in such
definition), a Record or Records that evidence both a monetary obligation and a
security interest in specific Goods, a security interest in specific Goods and
Software used in the Goods, or a lease of specific Goods. "Chattel Paper"
includes Electronic Chattel Paper and Tangible Chattel Paper.

 

"Collateral" has the meaning specified in Section 2.01.

 

"Collateral Records" means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 

"Commercial Tort Claim" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commercial tort claim (as defined in the UCC), and (whether or not included
in such definition), all claims arising in tort with respect to which the
claimant (a) is an organization, or (b) an individual and the claim (i) arose in
the course of the claimant's business or profession, and (ii) does not include
damages arising out of personal injury to or the death of an individual.

 

"Commodity Account" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
commodity account (as defined in the UCC), and (whether or not included in such
definition), an account maintained by a Commodity Intermediary in which a
Commodity Contract is carried for such Debtor.

 

"Commodity Contract" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity futures contract, an option on a commodity futures contract, a
commodity option, or any other contract if the contract or option is (a) traded
on or subject to the rules of a board of trade that has been designated as a
contract market for such a contract pursuant to the federal commodities Laws, or
(b) traded on a foreign commodity board of trade, exchange, or market, and is
carried on the books of a Commodity Intermediary for such Debtor.

 

Security agreement–Page  2 

 

 

"Commodity Intermediary" means (a) a Person that is registered as a futures
commission merchant under the federal commodities Laws or (b) a Person that in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities Laws.

 

"Copyright License" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting any right to any
third party under any Copyright now or hereafter owned by such Debtor or which
such Debtor otherwise has the right to license, or granting any right to such
Debtor under any Copyright now or hereafter owned by any third party, and all
rights of such Debtor under any such agreement.

 

"Copyrights" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all copyright rights in any work subject to the copyright Laws of any
Governmental Authority, whether as author, assignee, transferee, or otherwise,
(b) all registrations and applications for registration of any such copyright in
any Governmental Authority, including registrations, recordings, supplemental
registrations, and pending applications for registration in any jurisdiction,
and (c) all rights to use and/or sell any of the foregoing.

 

"Deposit Account" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
deposit account (as defined in the UCC), and (whether or not included in such
definition), a demand, time, savings, passbook, or similar account maintained at
a bank (as defined in the UCC).

 

"Document" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to a
document (as defined in the UCC), and (whether or not included in such
definition), a document of title, bill of lading, dock warrant, dock receipt,
warehouse receipt, or order for the delivery of Goods.

 

"Electronic Chattel Paper" means all right, title, and interest of each Debtor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to electronic chattel paper (as defined in the UCC), and (whether or not
included in such definition), chattel paper evidenced by a Record or Records
consisting of information stored in electronic medium.

 

"Entitlement Holder" means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary. If a Person acquires a Security Entitlement by virtue of
§ 8.501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.

 

"Equipment" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
equipment (as defined in the UCC), and (whether or not included in such
definition), all Goods other than Inventory or consumer goods, and all
improvements, accessions, or appurtenances thereto.

 

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests, other than a net
profits based bonus program solely for the benefit of employees, in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

Security agreement–Page  3 

 

 

"Event of Default" has the meaning provided in Section 5.03.

 

"Farm Products" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
all farm products (as defined in the UCC), and (whether or not included in such
definition), Goods (other than standing timber) with respect to which a Person
is engaged in raising, cultivating, propagating, fattening, grazing, or any
other farming, livestock, or aquiculture operation, and which are (a) crops
grown, growing, or to be grown including (i) crops produced on trees, vines, and
bushes, and (ii) aquatic goods produced in aquacultural operations;
(b) livestock born or unborn, including aquatic goods produced in aquacultural
operations; (c) supplies used or produced in a farming operation; or
(d) products of crops or livestock in their unmanufactured states.

 

"Financial Asset" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
financial asset (as defined in the UCC), and (whether or not included in such
definition), (a) a Security, (b) an obligation of a Person or a share,
participation or other interest in a Person or in property or an enterprise of a
Person, that is, or is of a type, dealt in or traded on financial markets or
that is recognized in any area in which it is issued or dealt in as a medium for
investment, or (c) any property that is held by a Securities Intermediary for
another Person in a Securities Account if the Securities Intermediary has
expressly agreed with the other Person that the property is to be treated as a
financial asset under Chapter 8 of the UCC. As the context requires, "Financial
Asset" means either the interest itself or the means by which a Person's claim
to it is evidenced, including a certificated or uncertificated Security, a
certificate representing a Security, or a Security Entitlement.

 

"Fixtures" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
fixtures (as defined in the UCC), and (whether or not included in such
definition), all Goods that have become so related to particular real property
that an interest in them arises under the real property Law of the state in
which the real property is situated.

 

"Foreign Subsidiary" means any Subsidiary of any Person that is organized under
the Laws of a jurisdiction other than the United States or a political
subdivision of the United States.

 

"General Intangible" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a general intangible (as defined in the UCC), and (whether or not included in
such definition), all personal property, including things in action, other than
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents,
Goods, Instruments, Investment Property, Letter-of-Credit Rights, Letters of
Credit, money, and oil, gas or other minerals before extraction.

 

"Goods" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to goods
(as defined in the UCC), and (whether or not included in such definition), all
things that are movable when a security interest attaches.

 

"Instrument" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
instrument (as defined in the UCC), and (whether or not included in such
definition), a negotiable instrument or any other writing that evidences a right
to the payment of a monetary obligation, is not itself a security agreement or
lease, and is of a type that in ordinary course of business is transferred by
delivery with any necessary endorsement or assignment.

 

Security agreement–Page  4 

 

 

"Insurance" means all insurance policies for which each Debtor is the owner, an
insured, an additional insured, a beneficiary or loss payee, including any
policy covering any or all of the Collateral (regardless of whether
Administrative Agent is the loss payee or an additional insured thereof).

 

"Intellectual Property" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to all intellectual and similar property of every kind and nature, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, Trade Secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, Software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

"Inventory" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
inventory (as defined in the UCC), and (whether or not included in such
definition), Goods that (a) are leased by a Person as lessor, (b) are held by a
Person for sale or lease or to be furnished under a contract of service, (c) are
furnished by a Person under a contract of service, or (d) consist of raw
materials, work in process, or materials used or consumed in a business,
including packaging materials, scrap material, manufacturing supplies and spare
parts, and all such Goods that have been returned to or repossessed by or on
behalf of such Person.

 

"Investment Property" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to investment property (as defined in the UCC), and (whether or not included in
such definition), a Security (whether certificated or uncertificated), a
Commodity Contract, a Commodity Account, a Security Entitlement and Securities
Account.

 

"Joinder" means a Security Agreement Joinder in substantially the form of
Exhibit A.

 

"Letter of Credit" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
letter of credit (as defined in the UCC).

 

"Letter-of-Credit Right" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a letter-of-credit right (as defined in the UCC), and (whether or not
included in such definition), (a) a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, and (b) the right of a beneficiary to
demand payment or performance under a letter of credit.

 

"License" means any Patent License, Trademark License, Copyright License, or
other similar license or sublicense.

 

"Money" means "money" as defined in the UCC.

 

"Patent License" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting to any third party
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by such Debtor or which such Debtor otherwise has the right to license, is
in existence, or granting to such Debtor any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any third party, is in
existence, and all rights of such Debtor under any such agreement.

 

Security agreement–Page  5 

 

 

"Patents" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all letters patent of any Governmental Authority, all registrations and
recordings thereof, and all applications for letters patent of any Governmental
Authority, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

"Payment Intangible" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a payment intangible (as defined in the UCC), and (whether or not included in
such definition), a General Intangible under which the Account Debtor's
principal obligation is a monetary obligation.

 

"Permit" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
authorization, consent, approval, permit, license or exemption of, registration
or filing with, or report or notice to, any Governmental Authority.

 

"Pledged Debt" means all indebtedness owed to each Debtor, the instruments
evidencing such indebtedness, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

 

"Pledged Equity Interests" means all Acquisition Rights, Pledged Stock, Pledged
LLC Interests, Pledged Partnership Interests and Pledged Trust Interests;
provided, however, notwithstanding anything herein to the contrary, the amount
of pledged Equity Interests of any Foreign Subsidiary shall be limited to 65% of
the issued and outstanding Equity Interests of such Foreign Subsidiary.

 

"Pledged LLC Interests" means, with respect to each Debtor, all interests of
such Debtor in any limited liability company and the certificates, if any,
representing such limited liability company interests and any limited liability
company interest of such Debtor on the books and records of such limited
liability company or on the books and records of any securities intermediary
pertaining to each such limited liability company interest, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests; provided, however, notwithstanding anything herein
to the contrary, the amount of pledged limited liability company interests of
any Foreign Subsidiary shall be limited to 65% of the issued and outstanding
limited liability company interests of such Foreign Subsidiary.

 

"Pledged Partnership Interests" means, with respect to each Debtor, all
interests of such Debtor in any general partnership, limited partnership,
limited liability partnership or other partnership and the certificates, if any,
representing such partnership interests and any partnership interest of such
Debtor on the books and records of each such partnership or on the books and
records of any securities intermediary pertaining to such partnership interests
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests; provided, however, notwithstanding anything herein to the
contrary, the amount of pledged general partnership, limited partnership,
limited liability partnership or other partnership interests of any Foreign
Subsidiary shall be limited to 65% of the issued and outstanding general
partnership, limited partnership, limited liability partnership or other
partnership interests of such Foreign Subsidiary.

 

"Pledged Stock" means, with respect to each Debtor, all shares of capital stock
of such Debtor in any corporation and the certificates, if any, representing
such shares and any equity interest of such Debtor on the books of the issuer of
such shares or on the books of any securities intermediary pertaining to such
shares, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares; provided, however, notwithstanding anything herein to
the contrary, the amount of pledged capital stock of any Foreign Subsidiary
shall be limited to 65% of the issued and outstanding capital stock of such
Foreign Subsidiary.

 

Security agreement–Page  6 

 

 

"Pledged Trust Interests" means, with respect to each Debtor, all interests of
such Debtor in a business trust or other trust and the certificates, if any,
representing such trust interests and any interest of such Debtor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

 

"Proceeds" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
proceeds (as defined in the UCC), and (whether or not included in such
definition), (a) whatever is acquired upon the sale, lease, license, exchange,
or other disposition of the Collateral, (b) whatever is collected on, or
distributed on account of, the Collateral, (c) rights arising out of the
Collateral, (d) claims arising out of the loss, nonconformity, or interference
with the use of, defects or infringement of rights in, or damage to the
Collateral, (e) proceeds of insurance, including insurance payable by reason of
the loss or nonconformity of, defects or infringement of rights in, or damage to
the Collateral, and (f) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.

 

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

"Release Date" means the last to occur of the dates on which Liens securing the
Obligations may be released pursuant to Section 11.9(a)(i) of the Credit
Agreement.

 

"Schedule Effective Date" means, with respect to any Schedule to this Agreement,
the effective date of such Schedule or any restatement of such Schedule, which
effective date shall be stated on such Schedule or restatement and agreed to by
Administrative Agent as provided in Section 4.16.

 

"Secured Parties" means the collective reference to Administrative Agent, each
Lender, L/C Issuer, each Bank Product Provider and any other Person the
Obligations owing to which are, or are purported to be, secured by the
Collateral under the terms hereof.

 

"Securities Account" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to an account to which a Financial Asset is or may be credited in accordance
with an agreement under which the Person maintaining the account undertakes to
treat the Person for whom the account is maintained as entitled to exercise
rights that comprise the Financial Asset.

 

"Securities Act" has the meaning provided in Section 5.04(d).

 

"Securities Intermediary" means (a) a clearing corporation, or (b) a Person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

 

"Security" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
obligations of an issuer or any shares, participations or other interests in an
issuer or in property or an enterprise of an issuer which (a) are represented by
a certificate representing a security in bearer or registered form, or the
transfer of which may be registered upon books maintained for that purpose by or
on behalf of the issuer, (b) are one of a class or series or by its terms is
divisible into a class or series of shares, participations, interests or
obligations, and (c)(i) are, or are of a type, dealt with or traded on
securities exchanges or securities markets or (ii) are a medium for investment
and by their terms expressly provide that they are a security governed by
Chapter 8 of the UCC.

 

Security agreement–Page  7 

 

 

"Security Entitlements" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to the rights and property interests as and of an Entitlement Holder with
respect to a Financial Asset.

 

"Software" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
software (as defined in the UCC), and (whether or not included in such
definition), a computer program (including both source and object code) and any
supporting information provided in connection with a transaction relating to the
program.

 

"Supporting Obligations" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a supporting obligation (as defined in the UCC), and whether or not included
in such definition, a Letter-of-Credit Right or secondary obligation that
supports the payment or performance of an Account, Chattel Paper, a Document, a
General Intangible, an Instrument, or Investment Property.

 

"Tangible Chattel Paper" means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to tangible chattel paper (as defined in the UCC), and (whether or not included
in such definition), chattel paper evidenced by a Record or Records consisting
of information that is inscribed on a tangible medium.

 

"Trade Secrets" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
trade secrets, all know-how, inventions, processes, methods, information, data,
plans, blueprints, specifications, designs, drawings, engineering reports, test
reports, materials standards, processing standards and performance standards,
and all Software directly related thereto, and all Licenses or other agreements
to which such Debtor is a party with respect to any of the foregoing.

 

"Trademark License" means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting to any third party
any right to use any Trademark now or hereafter owned by such Debtor or which
such Debtor otherwise has the right to license, or granting to such Debtor any
right to use any Trademark now or hereafter owned by any third party, and all
rights of such Debtor under any such agreement.

 

"Trademarks" means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof, and all registration and
recording applications filed with any Governmental Authority in connection
therewith, and all extensions or renewals thereof, (b) all goodwill associated
therewith or symbolized thereby, (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill, (d) all rights to use and/or sell any
of the foregoing, and (e) the portion of the business to which each trademark
pertains.

 

"UCC" means Chapters 1, 8 and 9 of the Uniform Commercial Code as in effect from
time to time in the State of Texas or, where applicable as to specific items or
types of Collateral, any other relevant state.

 

Security agreement–Page  8 

 

 

1.02.       Other Definitional Provisions. Capitalized terms not otherwise
defined herein have the meaning specified in the Credit Agreement, and, to the
extent of any conflict, terms as defined herein shall control (provided, that a
more expansive or explanatory definition shall not be deemed a conflict).

 

1.03.       Construction. Unless otherwise expressly provided in this Agreement
or the context requires otherwise, (a) the singular shall include the plural,
and vice versa, (b) words of a gender include the other gender, (c) monetary
references are to Dollars, (d) time references are to central time,
(e) references to the "Agreement" and to "Articles," "Sections," "Exhibits," and
"Schedules" are to this Agreement and to the Articles, Sections, Exhibits, and
Schedules of and to this Agreement, together with all amendments and
restatements thereto, (f) headings used in this Agreement are for convenience
only and shall not be used in connection with the interpretation of any
provision hereof, (g) references to any Person include that Person's heirs,
personal representatives, successors, trustees, receivers, and permitted
assigns, that Person as a debtor-in possession, and any receiver, trustee,
liquidator, conservator, custodian, or similar party appointed for such Person
or all or substantially all of its assets, (h) references to any Law include
every amendment or restatement to it, rule and regulation adopted under it, and
successor or replacement for it, (i) references to a particular Loan Document
include each amendment or restatement to it made in accordance with the Credit
Agreement and such Loan Document, (j) references to a particular Bank Product
Agreement include each amendment or restatement to it made in accordance with
such Bank Product Agreement, and (k) the inclusion of Proceeds in the definition
of "Collateral" shall not be deemed a consent by Administrative Agent or any
other Secured Party to any sale or other disposition of any Collateral not
otherwise specifically permitted by the terms of the Credit Agreement or this
Agreement. This Agreement is a Loan Document.

 

ARTICLE II
GRANT OF SECURITY INTEREST

 

2.01.       Assignment and Grant of Security Interest. As security for the
payment and performance, as the case may be, in full of the Obligations, each
Debtor hereby assigns, pledges and grants to Administrative Agent, for it and
the benefit of Secured Parties, a security interest in the entire right, title,
and interest of such Debtor in and to all property of such Debtor, whether now
or hereafter existing, owned, arising or acquired, including all of the
following property of such Debtor, whether now or hereafter existing, owned,
arising or acquired: (a) Accounts, (b) Accessions, (c) As-Extracted Collateral,
(d) Chattel Paper, (e) Collateral Records, (f) Commercial Tort Claims, including
but not limited to the specific Commercial Tort Claims described on Schedule 6,
(g) Commodity Accounts, (h) Commodity Contracts, (i) Deposit Accounts,
(j) Documents, (k) Equipment, (l) Financial Assets, (m) Fixtures, (n) General
Intangibles, (o) Goods, (p) Instruments, (q) Insurance, (r) Intellectual
Property, (s) Inventory, (t) Investment Property, (u) Letters of Credit,
(v) Letter-of-Credit Rights, (w) Licenses, (x) Money, (y) Payment Intangibles,
(z) Permits, (aa) Pledged Debt, (bb) Pledged Equity Interests, (cc) Securities,
(dd) Securities Accounts, (ee) Security Entitlements, (ff) Software,
(gg) Supporting Obligations, and (hh) Proceeds of the foregoing (collectively,
the "Collateral").

 

2.02.       Debtors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Debtor shall remain liable with respect to and under
all Collateral, (b) the exercise by Administrative Agent or any other Secured
Party of any of the rights hereunder shall not release any Debtor from any of
its duties or obligations with respect to or under any Collateral or under this
Agreement, and (c) neither Administrative Agent nor any other Secured Party
shall have any obligation or liability with respect to or under any Collateral
by reason of this Agreement, nor shall Administrative Agent or any other Secured
Party be obligated to perform any of the obligations or duties of any Debtor
thereunder or to take any action to collect or enforce any claim for payment
assigned or in which a security interest is granted hereunder.

 

Security agreement–Page  9 

 

 

2.03.       Rights Retained by Debtor. So long as no Event of Default shall have
occurred and be continuing and the Borrower has not received notice from the
Administrative Agent terminating such rights, the Debtors shall be entitled (a)
to receive and retain all revenues and other moneys pledged hereby as Collateral
and the proceeds of any Disposition of any of its Properties constituting
Collateral provided that such Disposition is permitted under the Credit
Agreement, and (b) protect, enforce and exercise its rights under any contracts;
provided that the Debtors shall not exercise nor shall any Debtor refrain from
exercising any such right if such action or inaction, as applicable, would have
a materially adverse effect on the value of the applicable Collateral.

 

2.04.       Delivery of Security and Instrument Collateral. All certificates, if
any, or Instruments constituting or evidencing the Collateral shall be delivered
to and held by or on behalf of Administrative Agent pursuant hereto and shall be
in suitable form for transfer by delivery, or shall be accompanied by undated
and duly executed stock powers or instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to Administrative
Agent. If an Event of Default exists, Administrative Agent has the right without
notice to any Debtor to transfer to or to register in the name of Administrative
Agent or any of its nominees any or all of such Collateral. In addition,
Administrative Agent has the right, if Administrative Agent reasonably
determines that the exercise of such right is necessary to protect its rights,
at any time to exchange certificates or Instruments representing or evidencing
Collateral for certificates or Instruments of smaller or larger denominations.

 

2.05.       Agreement With Respect to Collateral. Each Debtor and Administrative
Agent agree that to the extent that any of the Collateral may be deemed to be a
Fixture as opposed to Equipment, Inventory, or any other form of Collateral that
may be perfected by the filing of a UCC financing statement, it is the intention
of Debtors, Administrative Agent and Secured Parties that such Collateral be
deemed to be Equipment, Inventory, or any other form of Collateral that, to the
extent not prohibited by Law, may be perfected by the filing of a UCC financing
statement and such Collateral not be deemed to be a Fixture.

 

2.06.       Future Advances. Each Debtor acknowledges that the Loan Documents
and each Bank Product Agreement provide for future advances and financial
accommodations, and this Agreement secures performance of such future advances
and financial accommodations.

 

2.07.       Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the security interest granted in Section 2.01 attach to any
lease, license, contract, property rights or agreement to which a Debtor is a
party or any of its rights or interests thereunder if and for so long as the
grant of such security interest would constitute or result in the abandonment,
termination pursuant to the terms of, or a breach or default under, any such
lease, license, contract, property rights or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9.406,
9.407, 9.408 or 9.409 of the UCC of any relevant jurisdiction or any other
applicable Law (including any Debtor Relief Law) or principles of equity);
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied and to the extent severable, shall attach immediately to any
portion of such lease, license, contract, property rights or agreement that does
not result in any of the consequences specified above. So long as any property
of a Debtor is excluded from the security interest granted in Section 2.01
pursuant to the immediately preceding sentence, such property shall be excluded
from the term "Collateral" for all purposes hereunder. If the grant of a
security interest in any lease, license, contract, property right or agreement
existing on the date of this Agreement to which a Debtor is a party, or in any
of its rights or interests thereunder, would constitute or result in the
abandonment, termination pursuant to the terms of, or a breach or default under,
any such lease, license, contract, property right or agreement (other than to
the extent that any such term is rendered ineffective pursuant to
Sections 9.406, 9.407, 9.408 or 9.409 of the UCC of any relevant jurisdiction or
any other applicable Law (including any Debtor Relief Law) or principles of
equity), such Debtor shall use commercially reasonable efforts to remove such
term from such lease, license, contract, property right or agreement at the time
of the next amendment to, extension of or restatement of such lease, license,
contract, property right or agreement. With respect to each lease, license,
contract, property right or agreement entered into by a Debtor after the date of
this Agreement, each Debtor shall use commercially reasonable efforts to assure
that such Debtor can grant to Administrative Agent a security interest in such
lease, license, contract, property right or agreement and that such security
interest can be perfected and that such grant and perfection will not result in
the abandonment, termination or breach of or default under, any such lease,
license, contract, property right or agreement.

 

Security agreement–Page  10 

 

 

2.08.       Maximum Liability. Anything in this Agreement to the contrary
notwithstanding, the obligations of each Debtor (other than Borrower) hereunder
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable Law (collectively, the "Fraudulent
Transfer Laws"), in each case after giving effect to all other liabilities of
such Debtor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Debtor
in respect of intercompany indebtedness to other Obligated Parties or Affiliates
of other Obligated Parties to the extent that such indebtedness would be
discharged in an amount equal to the amount paid or property conveyed by such
Debtor under the Loan Documents) and after giving effect as assets, subject to
Section 6.01, to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation or contribution of such
Debtor pursuant to (a) applicable Law or (b) any agreement providing for an
equitable allocation among such Debtor and other Obligated Parties of
obligations arising under the Loan Documents and Bank Product Agreements.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.01.       Representations and Warranties – All Debtors. Each Debtor represents
and warrants to Administrative Agent and each Secured Party with respect to
itself and its Collateral that:

 

(a)       This Agreement and the grant of the security interest in the
Collateral pursuant to this Agreement create a valid security interest in the
Collateral in favor of Administrative Agent for the benefit of Secured Parties,
securing the payment and performance of the Obligations, and upon (i) the filing
of UCC-1 financing statements for such Debtor, in the form delivered by such
Debtor to Administrative Agent on or prior to the date of this Agreement and in
the appropriate filing offices listed on Schedule 1, Section (h), (ii) the
granting of control (as defined in the UCC) to Administrative Agent, (iii) the
delivery to and continuing possession by Administrative Agent of all
certificates evidencing the Pledged Equity Interests, and (iv) the filing of an
appropriate notice with the United States Patent and Trademark office or the
United States Copyright Office, as appropriate for the item and type of
Collateral in question, shall constitute a valid, first priority, perfected
security interest in such Collateral (subject (A) in the case of Collateral
other than Pledged Equity Interests, to Permitted Liens, and (B) in the case of
Pledged Equity Interests, to Liens arising under the Loan Documents and Liens
for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Debtor in accordance with GAAP) to
the extent such security interests can be perfected by taking the actions
described in clauses (i)-(iv), and all filings and other actions necessary to
perfect and protect such security interest and such priority have been duly
taken (or will be taken upon such Debtor obtaining rights in Collateral after
the date hereof).

 

(b)       No authorization, approval, or consent of, and no filing or
registration with, any Governmental Authority, issuer, manager, member,
stockholder, director or any other third party (other than filings required by
the UCC or such authorization, approval, or consent that has already been
obtained) is or will be necessary (i) for the pledge by such Debtor of the
Collateral, including without limitation, the Pledged Equity Interests set forth
on Schedule 7, pledged by it hereunder, for the grant by such Debtor of the
security interest granted hereby, or for the execution, delivery, or performance
of this Agreement by such Debtor, (ii) for the perfection or maintenance of the
pledge, assignment, and security interest created hereby (including the first
priority nature of such pledge, assignment, and security interest, subject to
Permitted Liens) or (iii) for the enforcement of remedies by Administrative
Agent or any other Secured Party.

 

Security agreement–Page  11 

 

 

(c)       This Agreement constitutes, and the other Loan Documents to which such
Debtor is a party, when delivered, shall constitute, legal, valid and binding
obligations of such Debtor, enforceable against such Debtor in accordance with
their respective terms, except as limited by Debtor Relief Laws.

 

(d)       Such Debtor has good and indefeasible title to, or valid leasehold
interests in, all of the Collateral, and none of the Collateral is subject to
any Lien, except for Permitted Liens. Such Debtor has not granted a security
interest or other Lien in or made an assignment of any of the Collateral (except
for the security interest and Lien granted by this Agreement and Permitted
Liens). Such Debtor has neither entered into nor is it or any of its Property
subject to any agreement limiting the ability of such Debtor to grant a Lien in
any of the Collateral, or the ability of such Debtor to agree to grant or not
grant a Lien in any of the Collateral. None of the Collateral is consigned
goods, subject to any agreement of repurchase, or subject to any dispute,
defense, or counterclaim. No effective financing statement or other similar
effective document used to perfect and preserve a security interest or other
Lien under the Laws of any jurisdiction covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed (i) pursuant to this Agreement or another Loan Document, or (ii) relating
to Permitted Liens. Such Debtor has not sold any interest in any of its
Accounts, Chattel Paper, promissory notes, Payment Intangibles, or consigned any
of its Goods or been a party to any securitization of any of its property. No
control agreement in favor of anyone other than Administrative Agent exists with
respect to any Collateral.

 

(e)       All of the Pledged Equity Interests have been duly and validly issued,
and the Pledged Equity Interests (other than any general partner interest, if
any), are fully paid and non-assessable. None of the Pledged Equity Interests
were issued in violation of the preemptive rights of any Person or any agreement
to which such Debtor or the issuer thereof is a party or the Pledged Equity
Interest is subject. All capital contributions required to be made by the terms
of the Constituent Documents of each issuer of Pledged Equity Interests have
been made. All Pledged Equity Interests that are certificated have been
delivered and pledged to Administrative Agent duly endorsed and accompanied by
such duly executed instruments of transfer or assignment as are necessary for
such pledge to be held as pledged collateral. Except with respect to partnership
or limited liability company interests of issuers the Constituent Documents of
which do not provide that any interest in such issuer is a security governed by
Chapter 8 of the UCC, there are no Pledged Equity Interests other than those
represented by certificated securities in the possession of Administrative
Agent. The Pledged Equity Interests include (i) the percentage set forth on
Schedule 7 of the issued and outstanding Equity Interests of each Person in
which such Debtor owns a direct interest and which Person is not a Foreign
Subsidiary, and (ii) 65% of the issued and outstanding Equity Interests of each
first-tier Foreign Subsidiary, if any, of such Debtor. There are no restrictions
(which have not been effectively waived by all necessary Persons) in any
Constituent Document governing any Pledged Equity Interest or any other document
related thereto which would limit or restrict (A) the grant of a Lien in the
Pledged Equity Interests, (B) the perfection of such Lien, (C) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity Interests as
contemplated by this Agreement or (D) the admission of any transferee of the
Pledged Equity Interests as a shareholder, member, partner or equity holder of
the issuer of such Pledged Equity Interests. Such Debtor has delivered to
Administrative Agent complete and correct copies of all Constituent Documents
for each issuer of Pledged Equity Interests. Except as set forth on Schedule 7,
the Constituent Documents of each issuer which is a partnership or limited
liability company do not provide that any interest in such issuer is a security
governed by Chapter 8 of the UCC, and no Equity Interest of such issuer is
evidenced by a certificate or other instrument. Upon the exercise of remedies in
respect of Pledged Equity Interests, a transferee or assignee of any Pledged
Equity Interests shall become a shareholder, partner or member, as the case may
be, of the issuer thereof, entitled to participate in the management thereof
and, upon the transfer of the entire interest of such Debtor in such issuer,
such Debtor shall cease to be a shareholder, partner or member, as the case may
be, of such issuer.

 

Security agreement–Page  12 

 

 

(f)       As of each Schedule Effective Date:

 

(i)       Schedule 1, Section (a) states the exact name of such Debtor, as such
name appears in its currently effective Constituent Documents as filed with the
appropriate authority of the jurisdiction of such Debtor's organization.

 

(ii)       Schedule 1, Section (b) states the jurisdiction of organization of
such Debtor, and such Debtor is not organized in more than one jurisdiction.

 

(iii)       Schedule 1, Section (c) sets forth the current type of entity of
such Debtor.

 

(iv)       Schedule 1, Section (d) states each other entity type, jurisdiction
of organization and name such Debtor has had in the five-year period preceding
such Schedule Effective Date, together with the date of the relevant change.
Except as set forth on Schedule 1, Section (d), such Debtor has not changed its
identity or type of entity, jurisdiction of organization or name in any way
within the five-year period preceding such Schedule Effective Date (changes in
identity or type of entity include mergers, consolidations, acquisitions
(including both equity and asset acquisitions), and any change in the form,
nature or jurisdiction of organization).

 

(v)       Schedule 1, Section (e) states all other names (including trade,
assumed and similar names) used by such Debtor or any of its divisions or other
business units at any time during the five-year period preceding such Schedule
Effective Date.

 

(vi)       Schedule 1, Section (f) states the Federal Taxpayer Identification
Number of such Debtor.

 

(vii)       Schedule 1, Section (g) states the corporate or other organizational
number of such Debtor issued by such Debtor's jurisdiction of organization (or
"N/A" if such jurisdiction does not issue an organizational number for such
Debtor's entity type).

 

(g)       As of each Schedule Effective Date, Schedule 2 is a complete and
correct list of such Debtor's chief executive office and each other location
where such Debtor maintains any Collateral or any books and records relating to
any Collateral or where such Debtor conducts any business, including for each
such location, a description of the Collateral maintained at such location, the
name of all Persons other than such Debtor who have possession of any of the
Collateral or other property of such Debtor at such location, and whether such
location is owned or leased by such Debtor.

 

(h)       All Accounts have been originated by such Debtor and all Inventory has
been acquired by such Debtor in the ordinary course of business.

 

(i)       Such Debtor has exclusive possession and control of the Equipment and
Inventory (other than Inventory leased by such Debtor to third parties in the
ordinary course of business) pledged by it hereunder.

 

Security agreement–Page  13 

 

 

(j)       As of each Schedule Effective Date, Schedule 3 is a complete and
correct list of all Pledged Debt, promissory notes and other instruments
evidencing indebtedness held by such Debtor, including all intercompany notes
and other instruments between such Debtor and each Subsidiary, and each
Subsidiary and each other Subsidiary.

 

(k)       As of each Schedule Effective Date, Schedule 4 is a complete and
correct list of each Trademark registration, Patent, Patent application or
Copyright in which such Debtor has any interest (whether as owner, licensee, or
otherwise), including:

 

(i)       for each Trademark registration or application in which such Debtor
has any interest, the name of the registered owner or Person applying to be the
registered owner and the nature of such Debtor's interest if not owned by such
Debtor, the registered or to be registered Trademark, the Trademark application
serial and/or registration number, the date of Trademark registration or
application, and the country or state registering the Trademark or with which
the Trademark application was filed;

 

(ii)       for each Patent or Patent application in which such Debtor has any
interest (whether as owner, licensee, or otherwise), the name of the registered
owner or Person applying to be the registered owner and the nature of such
Debtor's interest if not owned by such Debtor, the Patent number or application,
the date of Patent issuance or application filing, and the country issuing the
Patent or with which the Patent application was filed; and

 

(iii)       for each Copyright (regardless of whether registered) in which such
Debtor has any interest (whether as owner, licensee, or otherwise), if
applicable, the name of the registered owner (or owner, if not registered) or
the Person applying to be the registered owner and the nature of such Debtor's
interest if such Debtor is not the owner, the title of the work which is the
subject of the registered or applied for Copyright (or, if not registered or
applied for, a description of the work subject to such unregistered Copyright),
the date of Copyright issuance or application, the registration or application
number (if applicable) and the country issuing the Copyright or with which the
Copyright application was filed.

 

(l)       As of each Schedule Effective Date, Schedule 5 is a complete and
correct list of each Deposit Account, Securities Account or Commodity Account
maintained by or in which such Debtor has any interest, including: (i) for each
Deposit Account, the bank in which such account is maintained and ABA number of
such bank, the account number, and account type; (ii) for each Securities
Account, the complete name and identification number of the account, the
jurisdiction the Law of which governs such account, and the name and street
address of the Securities Intermediary maintaining such account; and (iii) for
each Commodity Account, the complete name and identification number of the
account, the jurisdiction the Law of which governs such account, and the name
and street address of the Commodity Intermediary maintaining such account.

 

(m)       As of each Schedule Effective Date, Schedule 6 is a complete and
correct list of all Commercial Tort Claims in which such Debtor has any
interest, including the complete case name or style, the case number, and the
court or other Governmental Authority in which the case is pending.

 

(n)       As of each Schedule Effective Date, (i) Schedule 7 is a complete and
correct list of all Equity Interests in which such Debtor has a direct ownership
interest, (ii) Schedule 7 contains a complete and correct description of each
certificate or other instrument included in or evidencing Pledged Equity
Interests, (iii) Schedule 7 is a complete and correct list of the exact name of
each issuer of Pledged Equity Interests described on Schedule 7, its
jurisdiction of organization, and the authorized, issued and outstanding Equity
Interests of such issuer, and (iv) such Debtor's interest in each such issuer is
as stated on Schedule 7.

 

Security agreement–Page  14 

 

 

(o)       Such Debtor has no interest in any Farm Products.

 

3.02.       Representations and Warranties – Subsidiaries. Each Debtor (other
than Borrower) represents and warrants to Administrative Agent and each Secured
Party with respect to itself and its Collateral that this Agreement may
reasonably be expected to benefit, directly or indirectly, such Debtor, and the
board of directors of such Debtor, the requisite number of its partners, the
requisite number of its members or the requisite number of the appropriate
governance body or equity holders, as appropriate, have determined that this
Agreement may reasonably be expected to benefit, directly or indirectly, such
Debtor. Such Debtor is familiar with, and has independently reviewed the books
and records regarding, the financial condition of Borrower and is familiar with
the value of any and all collateral intended to be security for the payment of
all or any part of the Obligations; provided, however, such Debtor is not
relying on such financial condition or collateral as an inducement to enter into
this Agreement.

 

3.03.       Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof and any update of any Schedule. Such representations and
warranties have been or will be relied upon by Administrative Agent and each
Secured Party, regardless of any investigation made by Administrative Agent or
any Secured Party or on their behalf and notwithstanding that Administrative
Agent or any Secured Party may have had notice or knowledge of any Default at
the time of any credit extension, and shall continue in full force and survive
the Release Date.

 

ARTICLE IV
COVENANTS

 

4.01.       Further Assurances.

 

(a)       Each Debtor will, from time to time and at such Debtor's expense,
promptly execute and deliver all further instruments and documents (including
the delivery of certificated securities, if any, and supplements to all
schedules), authenticate, execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be reasonably necessary, or as Administrative Agent may reasonably request, in
order to perfect and preserve the pledge, assignment, and security interest
granted or purported to be granted hereby, and take all further action that
Administrative Agent may reasonably request in order to perfect and protect any
pledge, assignment, or security interest granted or purported to be granted
hereby, and the priority thereof, or to enable Administrative Agent to exercise
and enforce Administrative Agent's and other Secured Parties' rights and
remedies hereunder with respect to any Collateral.

 

(b)       In addition to such other information as shall be specifically
provided for herein, each Debtor shall furnish to Administrative Agent such
other information (including copies of documents) with respect to such Debtor
and the Collateral as Administrative Agent may reasonably request.

 

(c)       Each Debtor authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral without the authentication of any Debtor where
permitted by Law and that (i) indicate the Collateral (A) as all assets of such
Debtor (or words of similar effect), regardless of whether any particular asset
included in the Collateral is within the scope of Article or Chapter 9 of the
UCC of the applicable state or jurisdiction or whether such assets are included
in the Collateral, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by Article or Chapter 9
of the UCC of the applicable state or jurisdiction for the sufficiency or filing
office acceptance of any financing statement, continuation or amendment,
including (A) whether such Debtor is an organization, the type of organization,
and any organization identification number issued to such Debtor and, (B) in the
case of a financing statement indicating Collateral to be Fixtures, As-Extracted
Collateral or timber to be cut, a sufficient description of real property to
which such Collateral relates. Each Debtor agrees to furnish any such
information to Administrative Agent promptly upon request. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by Law. Each Debtor ratifies its authentication, execution and
delivery of, and the filing of, any financing statement or amendment thereto
describing any of the Collateral which was filed prior to the date of this
Agreement.

 

Security agreement–Page  15 

 

 

(d)       Each Debtor shall cooperate to determine what may or shall be required
to satisfy the Laws or regulations throughout the world with respect to the
recordation and validation of the license of and Lien in Intellectual Property
as Administrative Agent may reasonably require, or otherwise to render this
Agreement and the security interest in such Debtor's Intellectual Property
effective, and shall execute all documents which may be necessary or desirable
to implement this Section 4.01(e), including registered user statements or other
documents suitable for filing with the appropriate Governmental Authorities.

 

4.02.       Place of Perfection; Records; Collection of Accounts, Chattel Paper
and Instruments.

 

(a)       No Debtor shall change the jurisdiction of its organization from the
jurisdiction specified in Schedule 1, Section (b), its type of entity from the
type of entity specified in Schedule 1, Section (c), its name from the name
specified in Schedule 1, Section (a) or its organizational identification number
from the organizational identification number specified in Schedule 1,
Section (g), unless such Debtor has delivered to Administrative Agent 30 days'
prior written notice (unless Administrative Agent has agreed in writing to a
shorter period) and taken such actions as Administrative Agent may reasonably
require with respect to such change. With respect to each location on Schedule
2, such Debtor shall keep its chief executive office at the address specified
therein and the office where it keeps its Records concerning the Accounts, and
the originals of all Chattel Paper and Instruments, at the address specified in
Schedule 2, unless such Debtor has delivered to Administrative Agent 30 days'
prior written notice (unless Administrative Agent has agreed in writing to a
shorter period) and taken such actions as Administrative Agent may reasonably
require with respect to such change. Each Debtor will hold and preserve such
Records and Chattel Paper and Instruments in a commercially reasonable manner
and will permit representatives of Administrative Agent or any Lender to visit
and inspect its Properties and make abstracts from and copies of such Records
and Chattel Paper and Instruments in accordance with Section 7.6 of the Credit
Agreement.

 

(b)       Except as otherwise provided in this Section 4.02(b), each Debtor
shall continue to collect, in accordance with commercially reasonable procedures
and at its own expense, all amounts due or to become due such Debtor under its
Accounts, Chattel Paper, and Instruments. In connection with such collections,
each Debtor may take (and, at Administrative Agent's direction, shall take) such
action as such Debtor or Administrative Agent may deem necessary or advisable to
enforce collection of such Debtor's Accounts, Chattel Paper, and Instruments;
provided, however, that Administrative Agent shall have the right, if an Event
of Default exists, to notify the Account Debtors or obligors under any Accounts,
Chattel Paper, and Instruments of the assignment to Administrative Agent of such
Accounts, Chattel Paper, and Instruments and to direct such Account Debtors or
obligors to make payment of all amounts due or to become due to such Debtor
thereunder directly to Administrative Agent and, at the expense of such Debtor,
to enforce collection of any such Accounts, Chattel Paper, and Instruments, and
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Debtor might have done or as
Administrative Agent reasonably deems appropriate. If any Event of Default
exists, all amounts and proceeds (including Instruments) received by any Debtor
in respect of the Accounts, Chattel Paper, and Instruments constituting
Collateral shall be received in trust for the benefit of Administrative Agent
hereunder, shall be segregated from other funds and property of such Debtor and
shall be forthwith paid or delivered over to Administrative Agent in the same
form as so received (with any necessary endorsement) to be held as Cash
Collateral, thereafter to be applied as provided in the Credit Agreement and the
other Loan Documents. No Debtor shall adjust, settle, or compromise the amount
or payment of any Account, Chattel Paper, or Instrument, release wholly or
partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon, except in the ordinary course of business. Notwithstanding the
foregoing, any failure of Administrative Agent to notify Debtor of any actions
taken hereunder shall not affect the validity of such actions or any other
rights and remedies of Administrative Agent or each Lender hereunder.

 

Security agreement–Page  16 

 

 

4.03.       Equipment, Fixtures, and Inventory.

 

(a)       Each Debtor shall keep its Equipment, Fixtures, and Inventory (other
than Inventory sold in the ordinary course of business) at the addresses
specified in Schedule 2 or, upon 30 days' prior written notice to Administrative
Agent, at such other places in such jurisdiction where all action required by
Section 4.01 shall have been taken with respect to the Equipment, Fixtures, and
Inventory.

 

(b)       Each Debtor shall cause its Equipment and Fixtures to be maintained,
kept and preserved in good working order and condition and shall forthwith or,
in the case of any loss or damage to any of the Equipment and Fixtures, as
quickly as practicable after the occurrence thereof, make or cause to be made
all repairs, replacements, and other improvements in connection therewith which
are necessary or desirable to such end. Each Debtor shall promptly furnish to
Administrative Agent a statement respecting any loss or damage to any of the
Equipment and Fixtures which singly or in the aggregate equals or exceeds
$100,000. Each Debtor shall promptly furnish to Administrative Agent a statement
respecting any loss or damage to any Inventory which singly or in the aggregate
equals or exceeds $100,000.

 

(c)       Each Debtor shall comply with, and shall cause its licensees and
subcontractors to comply with, all requirements of the Fair Labor Standards Act.

 

4.04.       Chattel Paper and Instruments. a) Each Debtor will: (i) mark
conspicuously each item of Tangible Chattel Paper and Instruments in the
original amount of $100,000 or greater and all Tangible Chattel Paper if the
aggregate original amount of all Tangible Chattel Paper and Instruments is
$100,000 or greater and each of its Records pertaining to the Collateral with
the following legend:

 

THIS *[INSTRUMENT]*[OTHER RECORD]* IS SUBJECT TO THE SECURITY INTEREST AND LIEN
PURSUANT TO THE SECURITY AGREEMENT DATED OCTOBER 3, 2016 (AS THE SAME MAY BE
AMENDED OR RESTATED) MADE BY *[DEBTOR NAME]*, IN FAVOR OF LEGACYTEXAS BANK, AS
ADMINISTRATIVE AGENT.

 

or such other legend, in form and substance reasonably satisfactory to and as
specified by Administrative Agent, indicating that such Tangible Chattel Paper
or Collateral is subject to the pledge, assignment, and security interest
granted hereby; and (ii) if any Collateral shall be or be evidenced by a
promissory note or other Instrument or be Tangible Chattel Paper, and is, in
each case, in the original amount of $100,000 or greater or the aggregate
original amount of all promissory notes, other Instruments and Tangible Chattel
Paper is $100,000 or greater, pledge to Administrative Agent hereunder and
deliver to Administrative Agent such note, Instrument, or Chattel Paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Administrative Agent; provided,
however, during the existence of an Event of Default, such Debtor shall deliver
to Administrative Agent all Tangible Chattel Paper and all Collateral evidenced
by a promissory note or other Instrument accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Administrative Agent.

 

Security agreement–Page  17 

 

 

(b)       No Debtor shall have any rights in any Electronic Chattel Paper unless
such Debtor has taken all actions reasonably necessary to establish in
Administrative Agent control (as that term is defined in the UCC) of such
Electronic Chattel Paper and Administrative Agent (and no other Person) has
control of each item of Electronic Chattel Paper in the original amount of
$100,000 or greater and all Electronic Chattel Paper if the aggregate original
amount of all Electronic Chattel Paper is $100,000 or greater; provided,
however, during the existence of an Event of Default, such Debtor shall take all
actions reasonably necessary to establish in Administrative Agent control (as
that term is defined in the UCC) of all Electronic Chattel Paper.

 

(c)       Each Debtor shall pledge to Administrative Agent all Tangible Chattel
Paper, promissory notes or other Instruments constituting or securing
intercompany loans or intercompany leases and shall deliver to Administrative
Agent such notes, Instruments, or Tangible Chattel Paper duly indorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Administrative Agent.

 

4.05.       Deposit Accounts, Securities Accounts, Commodity Accounts and
Letter-of-Credit Rights. Each Debtor shall use Administrative Agent as its
principal depository bank in accordance with Section 7.12 of the Credit
Agreement. No Debtor shall establish or maintain any Deposit Account, Securities
Account or Commodity Account not listed on Schedule 5 (other than de minimis
accounts, so long as the balance in all such accounts, collectively, does not
exceed $100,000 at any time), unless prior to the establishment of such new
Deposit Account, Securities Account, or Commodity Account such Debtor (i)
delivers to Administrative Agent an updated Schedule as required by the first
sentence of Section 4.16 and executes and delivers to Administrative Agent
assignments of, and control agreements with respect to, such new Deposit
Account, Securities Account, or Commodity Account, as applicable, in such form
as Administrative Agent may reasonably request, (ii) causes the bank, Securities
Intermediary or Commodity Intermediary, as appropriate, in which such account is
or will be maintained, to deliver to Administrative Agent acknowledgments of the
assignment of, and control agreements with respect to, such account, in form and
substance satisfactory to Administrative Agent, and (iii) takes all actions
necessary to establish in Administrative Agent control (as that term is defined
in the UCC) with respect to such Deposit Account, Securities Account, or
Commodity Account. Contemporaneously with the acquisition by any Debtor of any
rights in a Letter of Credit (other than rights as an account party), such
Debtor shall (x) execute and deliver to Administrative Agent assignments of, and
control agreements with respect to, such Letter of Credit and Letter-of-Credit
Right in such form as Administrative Agent may reasonably request, (y) cause the
bank or other Person that is the issuer of such Letter of Credit to deliver to
Administrative Agent acknowledgments of the assignment of, and control
agreements with respect to, such Letter of Credit and Letter-of-Credit Right in
form and substance satisfactory to Administrative Agent, and (z) take all
actions necessary to establish control (as that term is defined in the UCC) by
Administrative Agent with respect to such Letter of Credit and Letter-of-Credit
Right. No Debtor shall obtain or maintain any interest in any Securities
Entitlement other than Securities Entitlements held in and subject to a
Securities Account described in Schedule 5 with respect to which such Debtor has
complied with this Section 4.05. No Debtor shall obtain or maintain any interest
in any Commodity Contract other than Commodity Contracts held in and subject to
a Commodity Account described in Schedule 5 with respect to which such Debtor
has complied with this Section 4.05.

 

4.06.       Transferable Record. Each Debtor shall, upon acquisition by such
Debtor of any transferable record, as that term is defined in the federal
Electronic Signatures in Global and National Commerce Act or in the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, promptly
notify Administrative Agent thereof and take such action as Administrative Agent
may reasonably request to vest in Administrative Agent control (as that term is
defined in the UCC) of such transferable record or control under the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.

 

Security agreement–Page  18 

 

 

4.07.       Patents, Trademarks, and Copyrights.

 

(a)       Each Debtor shall ensure that an acknowledgment (approved in form and
substance by Administrative Agent) containing a description of all Collateral
consisting of Intellectual Property has been received by and recorded with (i)
the United States Patent and Trademark Office, with respect to United States
Patents and Trademarks, and (ii) the United States Copyright Office, with
respect to United States registered Copyrights pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205, and each Debtor shall take such other
actions as may be required pursuant to the Laws of any other applicable
jurisdiction to protect the validity of and to establish a legal, valid, and
perfected security interest in favor of Administrative Agent in respect of all
Collateral consisting of Patents, Trademarks, and Copyrights in which a security
interest may be perfected by filing, recording, or registration in the United
States and its territories and possessions, or in such other jurisdictions as
may be required by Administrative Agent, such that no further or subsequent
filing, refiling, recording, rerecording, registration, or reregistration is
necessary (other than such actions as are necessary to perfect the security
interest with respect to any Collateral consisting of Patents, Trademarks, and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

 

(b)       Except as permitted pursuant to the Loan Documents and where an act or
failure to act could not reasonably be expected to result in a Material Adverse
Event, no Debtor (either itself or through licensees or sublicensees) will do
any act, or omit to do any act, whereby any Patent may become invalidated or
dedicated to the public, and shall continue to mark any products covered by a
Patent with the relevant patent number as necessary and sufficient to establish
and preserve its maximum rights under applicable Laws.

 

(c)       Except where the failure to do so could not reasonably be expected to
result in a Material Adverse Event, each Debtor (either itself or through
licensees or sublicensees) will, for each Trademark, (i) maintain such Trademark
in full force free from any claim of abandonment or invalidity for non-use,
except as permitted pursuant to the Loan Documents, (ii) maintain the quality of
products and services offered under such Trademark, except products and services
offered under Trademarks disposed of as permitted pursuant to the Loan
Documents, (iii) display such Trademark with notice of United States federal or
foreign registration to the extent necessary and sufficient to establish and
preserve its maximum rights under applicable Law, except as to Trademarks
disposed of as permitted pursuant to the Loan Documents, and (iv) not use or
permit the use of such Trademark in violation of any third party rights.

 

(d)       Except where the failure to do so could not reasonably be expected to
result in a Material Adverse Event, each Debtor (either itself or through
licensees or sublicensees) will, for each work covered by a Copyright, continue
to publish, reproduce, display, adopt, and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum rights under applicable Laws.

 

(e)       Each Debtor shall notify Administrative Agent immediately if it knows
or has reason to know that any Intellectual Property may become abandoned, lost,
or dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office, or any Governmental Authority in any jurisdiction) regarding
such Debtor's ownership of any Intellectual Property, its right to register the
same, or its rights with respect to a License, or to keep and maintain the same,
except to the extent that the abandonment, loss, or dedication to the public, or
any adverse determination or development regarding such Debtor's ownership of
any Intellectual Property, its right to register the same, or to keep and
maintain the same, is permitted pursuant to the Loan Documents and could not
reasonably be expected to result in a Material Adverse Event.

 

Security agreement–Page  19 

 

 

(f)       In no event shall any Debtor, either itself or through any agent,
employee, licensee, or designee, file an application for any Patent, Trademark,
or Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, the United States Copyright Office,
or any Governmental Authority in any jurisdiction unless it complies with
Section 4.16 within the time period specified therein, and, upon request of
Administrative Agent, executes and delivers any and all agreements, instruments,
documents, and papers as Administrative Agent may reasonably request to evidence
Administrative Agent's and Secured Parties' security interest in such Patent,
Trademark, or Copyright, and each Debtor hereby appoints Administrative Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes.

 

(g)       Except where the failure to do so could not reasonably be expected to
result in a Material Adverse Event, each Debtor will take all necessary steps
that are consistent with the practice in any proceeding before the United States
Patent and Trademark Office, United States Copyright Office, or any Governmental
Authority in any other jurisdiction as may be reasonably required by
Administrative Agent, to maintain and pursue each application relating to the
Patents, Trademarks, and/or Copyrights (and to obtain the relevant grant or
registration), and to maintain each issued Patent and each registration of the
Trademarks and Copyrights, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference, and cancellation proceedings against third parties.

 

(h)       If any Debtor has reason to believe that any Collateral consisting of
a Patent, Trademark, or Copyright has been or is about to be infringed,
misappropriated, or diluted by a third party, such Debtor promptly shall notify
Administrative Agent and shall, if consistent with good business judgment,
unless such Debtor shall reasonably determine that such Patent, Trademark or
Copyright is not material to the conduct of its business or operations, promptly
sue for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, and take such
other actions as are appropriate under the circumstances to protect such
Collateral.

 

(i)       Upon the request of Administrative Agent, each Debtor shall use
commercially reasonable efforts to obtain all requisite consents or approvals by
the licensor of each Copyright License, Patent License, or Trademark License to
effect the assignment of all of such Debtor's right, title, and interest
thereunder to Administrative Agent or its designee.

 

(j)       In no event shall any Debtor acquire or purchase any Patent,
Trademark, or Copyright unless it complies with Section 4.16 within the time
period specified therein, and, upon request of Administrative Agent, executes
and delivers any and all agreements, instruments, documents, and papers as
Administrative Agent may request to evidence Administrative Agent's and Secured
Parties' security interest in such purchased or acquired Patent, Trademark, or
Copyright. Each Debtor hereby appoints Administrative Agent as its
attorney-in-fact to execute and file any application for any Patent, Trademark,
or Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office, or
any Governmental Authority in any other jurisdiction as may be required by
Administrative Agent in connection with such purchase or acquisition of any
Patent, Trademark, or Copyright.

 

(k)       The parties acknowledge and agree that the Intellectual Property is
the sole and exclusive property of each Debtor, subject to the terms and
conditions stated in this Agreement. Other than in connection with any security
interest in the Intellectual Property that a Debtor has granted to
Administrative Agent, or any rights and remedies of Administrative Agent and
Secured Parties under Laws, Administrative Agent shall not challenge such
Debtor's ownership of the Intellectual Property. Each Debtor expressly retains
all rights, at such times when no Event of Default exists, to license third
parties to use the Intellectual Property for any purpose whatsoever not in
violation of the Loan Documents and which are not exclusive as to prevent
Administrative Agent from using any of the Intellectual Property.

 

Security agreement–Page  20 

 

 

(l)       The license granted to Administrative Agent hereunder shall include
the right of Administrative Agent to grant sublicenses to others to use the
Intellectual Property, and to enable such sublicensees to exercise any rights
and remedies of Administrative Agent with respect to the Collateral, as
Administrative Agent reasonably deems necessary or appropriate in the exercise
of the rights and remedies of Administrative Agent. In any country where
sublicenses are incapable of registration or where registration of a sublicense
will not satisfactorily protect the rights of each Debtor and Administrative
Agent, Administrative Agent shall also have the right to designate other parties
as direct licensees of such Debtor to use the Intellectual Property if an Event
of Default exists and to enable such direct licensees to exercise any rights and
remedies of Administrative Agent as such licensees reasonably deem necessary or
appropriate and each Debtor agrees to enter into direct written licenses with
the parties as designated on the same terms as would be applicable to a
sublicense, and any such direct license may, depending on the relevant local
requirements, be either (i) in lieu of a sublicense or (ii) supplemental to a
sublicense. In either case, the parties hereto shall cooperate to determine what
shall be necessary or appropriate in the circumstances. For each sublicense to a
sublicensee and direct license to a licensee, each Debtor appoints
Administrative Agent its agent for the purpose of exercising quality control
over the sublicensee. Each Debtor shall execute this Agreement and each other
agreement necessary to effect the purposes of this Agreement in any form,
content and language suitable for recordation, notice and/or registration in all
available and appropriate agencies of foreign countries as Administrative Agent
may reasonably require.

 

(m)       In connection with the assignment or other transfer (in whole or in
part) of its obligations to any other Person, Administrative Agent may assign
the license granted herein without any Debtor's consent (other than any consent
required by the Credit Agreement) and upon such assignment or transfer such
other Person shall thereupon become vested with all rights and benefits in
respect thereof granted to Administrative Agent under this Agreement (to the
extent of such assignment or transfer).

 

(n)       The parties hereto shall take reasonable action to preserve the
confidentiality of the Intellectual Property; provided, that Administrative
Agent shall not have any liability to any Person for any disclosure of the
Intellectual Property in connection with Administrative Agent's enforcement of
its rights under this Agreement or Laws.

 

4.08.       Equity Interests; Dilution of Ownership. No Debtor will, or permit
any Person to, revise, modify, amend or restate the Constituent Documents of any
issuer of Pledged Equity Interests in a manner that adversely affects the
security interest of Administrative Agent therein (except as permitted by the
Loan Documents), or terminate, cancel, or dissolve any such Person (except as
permitted by the Loan Documents). As to any Pledged Equity Interests, no Debtor
will consent to or approve of the issuance of (a) any additional shares or units
of any class of Equity Interests of such issuer (unless, promptly upon issuance,
additional Equity Interests are pledged and delivered to Administrative Agent
pursuant to the terms hereof to the extent necessary to give Administrative
Agent a security interest after such issuance in at least the same percentage of
such issuer's outstanding Equity Interests as Administrative Agent had before
such issuance), (b) any instrument convertible voluntarily by the holder thereof
or automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any Equity Interests, or (c) any warrants, options,
contracts or other commitments entitling any third party to purchase or
otherwise acquire any Equity Interests.

 

Security agreement–Page  21 

 

 

4.09.       Waiver. To the extent not prohibited by applicable Laws or Permits,
each Debtor agrees that any provision of any Constituent Document of any issuer
of Collateral, any applicable Law, any certificate or instrument evidencing
Collateral, or any other governance document that in any manner restricts,
prohibits or provides conditions to (a) the grant of a Lien on any Equity
Interest of such issuer or any other Collateral, (b) any transfer of any Equity
Interest of such issuer or any other Collateral, (c) any change in management or
control of such issuer or any other Collateral, (d) the admission of any
transferee of any Collateral as a shareholder, member, partner or other equity
holder of the issuer of such Collateral, or (e) any other exercise by
Administrative Agent or any other Secured Party of any rights pursuant to this
Agreement, any other Loan Document or Law, in each case shall not apply to
(i) the grant of any Lien hereunder, (ii) the execution, delivery and
performance of this Agreement by such Debtor, (iii) the foreclosure or other
realization upon any interest in any Collateral, or (iv) the exercise of rights
with respect to such Collateral, including the right to participate in the
management of such issuer. Furthermore, to the extent not prohibited by
applicable Laws or Permits, no Debtor will permit any amendment to or
restatement of any Constituent Document or any other governance document or
enter into or permit to exist any agreement that in any manner adversely affects
Administrative Agent's ability to foreclose on any Collateral or which conflicts
with the provisions of this Section 4.09.

 

4.10.       Restrictions on Securities. No issuer of any Pledged Equity
Interests which is either a partnership or limited liability company shall amend
or restate its Constituent Documents (if its Constituent Documents do not
provide that any Equity Interest in such issuer is a security governed by
Chapter 8 of the UCC or that any Equity Interest in such issuer is evidenced by
a certificate or other instrument) to provide that any Equity Interest in such
issuer is a security governed by Chapter 8 of the UCC or permit any Equity
Interest in such issuer to be evidenced by a certificate or other instrument. No
certificate or other instrument evidencing or constituting any Pledged Equity
Interest shall contain any restriction on transfer or other legend not
reasonably acceptable to Administrative Agent. With respect to each certificate
that contains any such legend that is not reasonably acceptable to
Administrative Agent, each Debtor shall cause the issuer of each such
certificate to issue one or more certificates in a form reasonably acceptable to
Administrative Agent.

 

4.11.       Rights to Dividends and Distributions. With respect to any
certificates, bonds, or other Instruments or Securities constituting a part of
the Collateral, Administrative Agent shall have authority, if an Event of
Default exists, either to have the same registered in Administrative Agent's
name or in the name of a nominee, and, with or without such registration, to
demand of the issuer thereof, and to receive and receipt for, any and all
dividends and distributions (including any stock or similar dividend or
distribution) payable in respect thereof, whether they be ordinary or
extraordinary. If any Debtor shall become entitled to receive or shall receive
any interest in or certificate (including, without limitation, any interest in
or certificate representing a dividend or a distribution in connection with any
reclassification, increase, or reduction of capital, or issued in connection
with any reorganization), or any option or rights arising from or relating to
any of the Collateral, whether as an addition to, in substitution of, as a
conversion of, or in exchange for any of the Collateral, or otherwise, such
Debtor agrees to accept the same as Administrative Agent's agent and to hold the
same in trust on behalf of and for the benefit of Administrative Agent, and to
deliver the same immediately to Administrative Agent in the exact form received,
with appropriate undated stock or similar powers, duly executed in blank, to be
held by Administrative Agent, subject to the terms hereof, as Collateral. Unless
an Event of Default exists or will result therefrom and subject to the other
Loan Documents, such Debtor shall be entitled to receive all cash dividends and
distributions not representing a return of capital or liquidating dividend paid
or distributed with respect to the Securities, other than dividends or
distributions or interests payable in Securities of the issuer of such
Securities (which, if evidenced by certificated securities, shall be delivered
to Administrative Agent as set forth in the immediately preceding sentence,
whether or not an Event of Default exists). Administrative Agent shall be
entitled to all dividends and distributions, and to any sums paid upon or in
respect of any Collateral, upon the liquidation, dissolution, or reorganization
of the issuer thereof, which shall be paid to Administrative Agent to be held by
it as additional collateral security for and application to the Obligations as
provided in the Loan Documents. All dividends, distributions and Proceeds paid
or distributed in respect of the Collateral which are received by any Debtor in
violation of this Agreement shall, until paid or delivered to Administrative
Agent, be held by such Debtor in trust as additional Collateral for the
Obligations. Notwithstanding the foregoing, any failure of Administrative Agent
to notify Debtor of any actions taken hereunder shall not affect the validity of
such actions or any other rights and remedies of Administrative Agent or each
Lender hereunder.

 

Security agreement–Page  22 

 

 

4.12.       Right of Administrative Agent to Notify Issuers. If an Event of
Default exists and at such other times as Administrative Agent is entitled to
receive dividends, distributions and other property in respect of or consisting
of any Collateral which is or represents a Security or an Equity Interest,
Administrative Agent may notify issuers of such Security or Equity Interest to
make payments of all dividends and distributions directly to Administrative
Agent and Administrative Agent may take control of all Proceeds of any
Securities and Equity Interests. Until Administrative Agent elects to exercise
such rights, each Debtor, as agent of Administrative Agent, shall collect,
segregate and hold in trust all dividends and other amounts paid or distributed
with respect to Securities and Equity Interests.

 

4.13.       Insurance. Each Debtor shall, at its own expense, maintain insurance
in accordance with the Credit Agreement.

 

4.14.       Transfers and Other Liens. Except as permitted by the Loan
Documents, no Debtor shall (a) sell, assign (by operation of Law or otherwise)
or otherwise Dispose of, or grant any option with respect to, any of the
Collateral, or (b) create or permit to exist any Lien, option, or other charge
or encumbrance upon or with respect to any of the Collateral.

 

4.15.       Administrative Agent Appointed Attorney-in-Fact. Each Debtor hereby
irrevocably appoints Administrative Agent such Debtor's attorney-in-fact, with
full authority in the place and stead of such Debtor and in the name of such
Debtor or otherwise to take any action and to execute any instrument which
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation (provided, Administrative Agent
shall not have any duty to take any such action or execute any instrument):

 

(a)       to obtain and adjust insurance required to be paid to Administrative
Agent pursuant to Section 4.13;

 

(b)       to ask, demand, collect, sue for, recover, compromise, receive, and
give acquittance and receipts for moneys due and to become due under or in
connection with the Collateral;

 

(c)       to receive, indorse, and collect any drafts or other Instruments,
Documents, and Chattel Paper in connection therewith; and

 

(d)       to file any claims or take any action or institute any proceedings
which Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Collateral or the rights of Administrative Agent with respect
to any of the Collateral.

 

EACH DEBTOR HEREBY IRREVOCABLY GRANTS TO ADMINISTRATIVE AGENT SUCH DEBTOR'S
PROXY (EXERCISABLE IF AN EVENT OF DEFAULT EXISTS) TO VOTE ANY SECURITIES
INCLUDED IN COLLATERAL AND APPOINTS ADMINISTRATIVE AGENT SUCH DEBTOR'S
ATTORNEY-IN-FACT (EXERCISABLE IF AN EVENT OF DEFAULT EXISTS) TO PERFORM ALL
OBLIGATIONS OF SUCH DEBTOR UNDER THIS AGREEMENT AND TO EXERCISE ALL OF
ADMINISTRATIVE AGENT'S AND EACH OTHER SECURED PARTY'S RIGHTS HEREUNDER. THE
PROXY AND EACH POWER OF ATTORNEY HEREIN GRANTED, AND EACH STOCK POWER AND
SIMILAR POWER NOW OR HEREAFTER GRANTED (INCLUDING ANY EVIDENCED BY A SEPARATE
WRITING), ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE BEFORE THE RELEASE
DATE.

 

Security agreement–Page  23 

 

 

4.16.       Changes to Representations, Schedules. Not later than 30 days after
the last day of each fiscal quarter of each Debtor during which any information
disclosed on any Schedule to this Agreement changed and at such other times as
required by this Agreement, each such Debtor shall deliver to Administrative
Agent an updated Schedule (which updates shall restate (and not supplement) such
Schedule in its entirety); provided, the delivery of any updated Schedule shall
not be (a) deemed a waiver of any (i) obligation of any Debtor under any Loan
Document, or (ii) representation or warranty of any Debtor with respect to a
Schedule during the period such Schedule was effective, and (b) effective until
Administrative Agent agrees in writing to (i) the substitution of such updated
Schedule, and (ii) the Schedule Effective Date of such updated Schedule. Each
Debtor shall promptly notify Administrative Agent of any change in any
representation herein and any information on any Schedule hereto if such change
could reasonably be expected to result in a Material Adverse Event. Each
representation and warranty made as of a particular Schedule Effective Date
shall be deemed made as of such Schedule Effective Date and at all times
thereafter until the Schedule Effective Date of the next effective succeeding
restated Schedule.

 

ARTICLE V
RIGHTS AND POWERS OF ADMINISTRATIVE AGENT.

 

5.01.       Administrative Agent May Perform. If any Debtor fails to perform any
agreement contained herein, Administrative Agent may itself perform, or cause
performance of, such agreement, and the expenses of Administrative Agent
incurred in connection therewith shall be payable by Debtors under Section 5.07.

 

5.02.       Administrative Agent's Duties. The powers conferred on
Administrative Agent hereunder are solely to protect Administrative Agent's and
Secured Parties' interest in the Collateral and shall not impose any duty upon
it to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by Administrative
Agent and Secured Parties hereunder, neither Administrative Agent nor any other
Secured Party shall have any duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities,
tenders, or other matters relative to any Collateral, whether or not
Administrative Agent or any other Secured Party has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Administrative Agent accords its own property. Except as provided in this
Section 5.02, neither Administrative Agent nor any other Secured Party shall
have any duty or liability to protect or preserve any Collateral or to preserve
rights pertaining thereto. Nothing contained in this Agreement shall be
construed as requiring or obligating Administrative Agent or any other Secured
Party, and neither Administrative Agent nor any other Secured Party shall be
required or obligated, to (a) present or file any claim or notice or take any
action with respect to any Collateral or in connection therewith or (b) notify
any Debtor of any decline in the value of any Collateral. This Section 5.02
shall survive the termination of this Agreement, and any satisfaction and
discharge of each Debtor by virtue of any payment, court order, or Law.

 

5.03.       Events of Default. The occurrence of an Event of Default under the
Credit Agreement shall constitute an Event of Default under this Agreement
(each, an "Event of Default").

 

Security agreement–Page  24 

 

 

5.04.       Remedies. If an Event of Default exists:

 

(a)       Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it or any other Secured Party pursuant to any applicable Laws, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral) and also may require each Debtor to, and
each Debtor will at its expense and upon request of Administrative Agent
forthwith, assemble all or part of the Collateral as directed by Administrative
Agent and make it available to Administrative Agent at a place to be designated
by Administrative Agent which is reasonably convenient to both parties for
public or private sale, at any of Administrative Agent's offices or elsewhere,
for cash, on credit or for future delivery and upon such other terms as
Administrative Agent may deem commercially reasonable. Each Debtor agrees that,
to the extent notice of sale shall be required by Law, 10 days' notice to such
Debtor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Administrative Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

 

(b)       All proceeds received by Administrative Agent upon any sale of,
collection of, or other realization upon, all or any part of the Collateral
shall be applied as set forth in the Credit Agreement and the other Loan
Documents.

 

(c)       All payments received by each Debtor under or in connection with any
Collateral shall be received in trust for the benefit of Administrative Agent,
shall be segregated from other funds of such Debtor, and shall be forthwith paid
or delivered over to Administrative Agent in the same form as so received (with
any necessary endorsement).

 

(d)       Because of the Securities Act of 1933, as amended (the "Securities
Act"), and other Laws, including without limitation state "blue sky" Laws, or
contractual restrictions or agreements, there may be legal restrictions or
limitations affecting Administrative Agent in any attempts to dispose of the
Collateral and Administrative Agent's enforcement of its rights under this
Agreement. For these reasons, Administrative Agent is authorized by each Debtor,
but not obligated, if any Event of Default exists, to sell or otherwise dispose
of any of the Collateral at private sale, subject to an investment letter, or in
any other manner which will not require the Collateral, or any part thereof, to
be registered in accordance with the Securities Act or any other Law.
Administrative Agent is also hereby authorized by each Debtor, but not
obligated, to take such actions, give such notices, obtain such consents, and do
such other things as Administrative Agent may deem required or appropriate under
the Securities Act or other securities Laws or other Laws or contractual
restrictions or agreements in the event of a sale or disposition of any
Collateral. Each Debtor understands that Administrative Agent may in its
discretion approach a restricted number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Collateral than would
otherwise be obtainable if the same were registered and/or sold in the open
market. No sale so made in good faith by Administrative Agent shall be deemed to
be not "commercially reasonable" because so made. Each Debtor agrees that if an
Event of Default exists and Administrative Agent sells the Collateral or any
portion thereof at any private sale or sales, Administrative Agent shall have
the right to rely upon the advice and opinion of appraisers and other Persons,
which appraisers and other Persons are acceptable to Administrative Agent, as to
the best price reasonably obtainable upon such a private sale thereof. In the
absence of fraud or gross negligence, such reliance shall be conclusive evidence
that Administrative Agent and the other Secured Parties handled such matter in a
commercially reasonable manner under applicable Law.

 

Security agreement–Page  25 

 

 

(e)       After notice to any Debtor, Administrative Agent and such Persons as
Administrative Agent may reasonably designate shall have the right, at such
Debtor's own cost and expense, to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition, and status of, or any
other matter relating to, the Collateral, including, in the case of Accounts or
Collateral in the possession of any third Person, by contacting Account Debtors
or the third Person possessing such Collateral for the purpose of making such a
verification. Administrative Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured
Party.

 

(f)       For purposes of enabling Administrative Agent to exercise rights and
remedies under this Agreement, each Debtor grants to Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Debtor or any other Person; provided, that if the
license granted to Administrative Agent is a sublicense, each Debtor shall be
solely responsible for, and indemnify Administrative Agent and each Secured
Party against, any royalty or other compensation payable to such Debtor's
licensor or other Person) to use all of such Debtor's Software, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded and all related manuals. The use of such license by
Administrative Agent shall be exercised, at the option of Administrative Agent,
if an Event of Default exists; provided, that any license, sub-license, or other
transaction entered into by Administrative Agent in accordance herewith shall be
binding upon such Debtor notwithstanding any subsequent cure or waiver of an
Event of Default.

 

(g)       For the purpose of enabling Administrative Agent to exercise rights
and remedies under this Agreement, each Debtor grants (to the extent not
otherwise prohibited by a license with respect thereto) to Administrative Agent
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Debtor or any other Person; provided, that if the
license granted to Administrative Agent is a sublicense, such Debtor shall be
solely responsible for, and indemnify Administrative Agent and Secured Parties
against, any royalty or other compensation payable to such Debtor's licensor or
other Person) to use, license, or sub-license any of the Collateral consisting
of Intellectual Property wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all Software used for the use, compilation, or
printout thereof. In connection therewith, each Debtor shall execute and deliver
a license agreement to Administrative Agent to evidence the grant of such
license. The use of such license by Administrative Agent shall be exercised, at
the option of Administrative Agent, if an Event of Default exists; provided,
that any license, sub-license, or other transaction entered into by
Administrative Agent in accordance herewith shall be binding upon each Debtor
notwithstanding any subsequent cure or waiver of an Event of Default.

 

5.05.       Appointment of Receiver or Trustee. In connection with the exercise
of Administrative Agent's rights under this Agreement or any other Loan
Document, Administrative Agent may, if an Event of Default exists, obtain the
appointment of a receiver or trustee to assume, upon receipt of any necessary
judicial or other Governmental Authority consents or approvals, control or
ownership of any Collateral. Such receiver or trustee shall have all rights and
powers provided to it by Law or by court order or provided to Administrative
Agent under this Agreement or any other Loan Document. Upon the appointment of
such trustee or receiver, each Debtor shall cooperate, to the extent necessary
or appropriate, in the expeditious preparation, execution, and filing of an
application to any Governmental Authority or for consent to the transfer,
control or assignment of such Collateral to the receiver or trustee. To the
extent required by applicable Law, Administrative Agent shall provide to each
Debtor notice of the request for or appointment of such receiver or trustee.

 

Security agreement–Page  26 

 

 

5.06.       Further Approvals Required.

 

(a)       In connection with the exercise by Administrative Agent of rights
under this Agreement that affects the disposition of or use of any Collateral
(including rights relating to the disposition of or operation under any Permit),
it may be necessary to obtain the prior consent or approval of Governmental
Authorities and other Persons to a transfer or assignment of Collateral. Each
Debtor shall execute, deliver, and file, and hereby appoints (to the extent not
prohibited by applicable Law) Administrative Agent as its attorney-in-fact
(exercisable if an Event of Default exists), to execute, deliver, and file on
such Debtor's behalf and in such Debtor's name all applications, certificates,
filings, instruments, and other documents (including without limitation any
application for an assignment or transfer of control or ownership) that may be
necessary or appropriate, in Administrative Agent's reasonable opinion, to
obtain such consents or approvals. Each Debtor shall use commercially reasonable
efforts to obtain the foregoing consents, waivers, and approvals, including
receipt of consents, waivers, and approvals under applicable agreements
regardless of whether a Default or Event of Default exists.

 

(b)       Each Debtor acknowledges that there is no adequate remedy at Law for
failure by it to comply with the provisions of this Section 5.06 and that such
failure would not be adequately compensable in damages, and therefore agrees
that this Section 5.06 may be specifically enforced.

 

5.07.       INDEMNITY AND EXPENSES.

 

(a)       EACH DEBTOR SHALL INDEMNIFY ADMINISTRATIVE AGENT, L/C ISSUER, EACH
LENDER AND EACH RELATED PARTY THEREOF FROM, AND HOLD EACH OF THEM HARMLESS
AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, REASONABLE AND DOCUMENTED OUT-OF-POCKET COSTS, AND EXPENSES
(INCLUDING ATTORNEYS' FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT WHICH
DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (i) THE NEGOTIATION, EXECUTION,
DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF THIS AGREEMENT,
(ii) ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (iii) ANY BREACH BY
SUCH DEBTOR OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT
CONTAINED HEREIN, (iv) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR
AFFECTING ANY OF THE PROPERTIES OR ASSETS OF SUCH DEBTOR OR ANY OF ITS
SUBSIDIARIES, OR (v) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY
PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS
SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, REASONABLE
AND DOCUMENTED OUT-OF-POCKET COSTS, AND EXPENSES (INCLUDING ATTORNEYS' FEES)
ARISING OUT OF OR RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF
SUCH PERSON.

 

(b)       Any amount to be paid under this Section 5.07 shall be a demand
obligation owing by Debtors and if not paid within 10 days of demand shall bear
interest, to the extent not prohibited by and not in violation of applicable
Law, from the date of expenditure until paid at a rate per annum equal to the
Default Interest Rate. The obligations of Debtors under this Section 5.07 shall
survive payment of the Notes and other obligations hereunder and the assignment
of any right hereunder.

 

Security agreement–Page  27 

 

 

ARTICLE VI
MISCELLANEOUS

 

6.01.       Waiver of Subrogation. Until the Release Date, no Debtor shall
assert, enforce, or otherwise exercise (a) any right of subrogation to any of
the rights or Liens of Administrative Agent, any other Secured Party or any
Person acting for the benefit of Administrative Agent or any other Secured Party
against any other Obligated Party or any Collateral or other security, or
(b) any right of recourse, reimbursement, contribution, indemnification, or
similar right against any other Obligated Party on all or any part of the
Obligations or any other Obligated Party, and until the Release Date, each
Debtor hereby waives any and all of the foregoing rights and the benefit of, and
any right to participate in, and Collateral or other security given to
Administrative Agent or any other Secured Party or any other Person acting for
the benefit of Administrative Agent or any other Secured Party, to secure
payment of the Obligations. This Section 6.01 shall survive the termination of
this Agreement, and any satisfaction and discharge of each Debtor by virtue of
any payment, court order, or Law.

 

6.02.       Cumulative Rights. All rights of Administrative Agent and each other
Secured Party under the Loan Documents and Bank Product Agreements are
cumulative of each other and of every other right which Administrative Agent and
each other Secured Party may otherwise have at Law or in equity or under any
other agreement. The exercise of one or more rights shall not prejudice or
impair the concurrent or subsequent exercise of other rights.

 

6.03.       Amendments; Waivers. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Debtor, shall be effective
unless in writing signed by Administrative Agent and each Debtor, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No election not to exercise, failure to
exercise or delay in exercising any right, nor any course of dealing or
performance, shall operate as a waiver of any right of Administrative Agent or
any Secured Party under this Agreement or applicable Laws, nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right of Administrative Agent or any
Secured Party under this Agreement or applicable Laws.

 

6.04.       Continuing Security Interest; Release. This Agreement creates a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the Release Date, (b) be binding upon each Debtor and its
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
Administrative Agent and its successors, transferees and assigns. Upon the
occurrence of the Release Date, this Agreement and all obligations (other than
those expressly stated to survive such termination) of Administrative Agent and
each Debtor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the granting parties and Administrative Agent will, at each Debtor's
expense, execute and deliver to each Debtor such documents (including without
limitation UCC termination statements) as such Debtor shall reasonably request
to evidence such termination and shall deliver to such Debtor any Collateral
held by Administrative Agent hereunder. Each Debtor agrees that to the extent
that Administrative Agent or any other Secured Party receives any payment or
benefit and such payment or benefit, or any part thereof, is subsequently
invalidated, declared to be fraudulent or preferential, set aside or is required
to be repaid to a trustee, receiver, or any other Person under any Debtor Relief
Law, common law or equitable cause, then to the extent of such payment or
benefit, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or benefit had
not been made and, further, any such repayment by Administrative Agent or any
other Secured Party, to the extent that Administrative Agent or any other
Secured Party did not directly receive a corresponding cash payment, shall be
added to and be additional Obligations payable upon demand by Administrative
Agent or any other Secured Party and secured hereby, and, if the Lien and
security interest, any power of attorney, proxy or license hereof shall have
been released, such Lien and security interest, power of attorney, proxy and
license shall be reinstated with the same effect and priority as on the date of
execution hereof all as if no release of such Lien or security interest, power
of attorney, proxy or license had ever occurred. This Section 6.04 shall survive
the termination of this Agreement, and any satisfaction and discharge of each
Debtor by virtue of any payment, court order, or Law.

 

Security agreement–Page  28 

 

 

6.05.       Governing Law; Jurisdiction; Venue; Service of Process.

 

(a)       Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Texas (without
reference to applicable rules of conflicts of laws).

 

(b)       Jurisdiction. Each Debtor irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against Administrative Agent, any Lender, L/C Issuer or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of Texas sitting in Dallas County, and of the United
States District Court of the Northern District of Texas, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Texas State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that Administrative Agent, any Lender, or L/C Issuer may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Debtor or its properties in the courts of any jurisdiction.

 

(c)       Waiver of Venue. Each Debtor irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)       Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 6.11. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

6.06.       Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.06.

 

Security agreement–Page  29 

 

 

6.07.       Administrative Agent's Right to Use Agents. Administrative Agent may
exercise its rights under this Agreement through an agent or other designee.

 

6.08.       No Interference, Compensation or Expense. Administrative Agent may
exercise its rights under this Agreement (a) without resistance or interference
by any Debtor and (b) without payment of any rent, license fee, or compensation
of any kind to any Debtor.

 

6.09.       Waivers of Rights Inhibiting Enforcement. Each Debtor waives (a) any
claim that, as to any part of the Collateral, a private sale, should
Administrative Agent elect so to proceed, is, in and of itself, not a
commercially reasonable method of sale for such Collateral, (b) except as
otherwise provided in this Agreement, TO THE FULLEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, NOTICE OR JUDICIAL HEARING IN CONNECTION WITH ADMINISTRATIVE
AGENT'S DISPOSITION OF ANY OF THE COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT SUCH
DEBTOR WOULD OTHERWISE HAVE UNDER ANY LAW AND ALL OTHER REQUIREMENTS AS TO THE
TIME, PLACE AND TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE
ENFORCEMENT OF ADMINISTRATIVE AGENT'S OR SECURED PARTIES' RIGHTS HEREUNDER and
(c) all rights of redemption, appraisement or valuation.

 

6.10.       Obligations Not Affected. To the fullest extent not prohibited by
applicable Laws, the obligations of each Debtor under this Agreement shall
remain in full force and effect without regard to, and shall not be impaired or
affected by:

 

(a)       any amendment, addition, or supplement to, or restatement of any Loan
Document, Bank Product Agreement or any instrument delivered in connection
therewith or any assignment or transfer thereof;

 

(b)       any exercise, non-exercise, or waiver by Administrative Agent or any
other Secured Party of any right, remedy, power, or privilege under or in
respect of, or any release of any guaranty, any collateral, or the Collateral or
any part thereof provided pursuant to, this Agreement, any Loan Document or any
Bank Product Agreement;

 

(c)       any waiver, consent, extension, indulgence, or other action or
inaction in respect of this Agreement, any other Loan Document or any Bank
Product Agreement or any assignment or transfer of any thereof;

 

(d)       any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, or the like of any Obligated Party or any other
Person, whether or not any Debtor shall have notice or knowledge of any of the
foregoing; or

 

(e)       any other event which may give any Debtor or any other Obligated Party
a defense to, or a discharge of, any of its obligations under any Loan Document
or any Bank Product Agreement.

 

6.11.       Notices and Deliveries. All notices and other communications
provided for herein to Administrative Agent or to any Debtor shall be
effectuated in the manner provided for in the Credit Agreement. Each Debtor
appoints Borrower such Debtor's agent, and Borrower shall act as agent for each
other Debtor, for receipt of notices and other communications pursuant to the
Loan Documents.

 

Security agreement–Page  30 

 

 

6.12.       Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

 

6.13.       Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns (including, as to each Debtor, all Persons who may become
bound as a debtor or a new debtor to this Agreement); provided, no Debtor may
assign any of its rights or obligations under this Agreement.

 

6.14.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall
become effective when it shall have been executed by Administrative Agent and
when Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. "pdf" or "tif") shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

6.15.       Additional Debtors. Any Person who was not a "Debtor" under this
Agreement at the time of initial execution hereof shall become a "Debtor"
hereunder if required pursuant to the terms of the Loan Documents by executing
and delivering to Administrative Agent a Joinder. Such Person shall also deliver
such items to Administrative Agent in connection with the execution of such
Joinder as required by the terms of the Loan Documents and this Agreement. Any
such Person shall thereafter be deemed a "Debtor" for all purposes under this
Agreement.

 

6.16.       ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



Security agreement–Page  31 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 



  DEBTORS:         CARBON NATURAL GAS COMPANY         By:     Patrick R.
McDonald     Chief Executive Officer

  



  NYTIS EXPLORATION COMPANY LLC           By: Nytis Exploration (USA) Inc.,    
its sole Manager             By:       Patrick R. McDonald           Chief
Executive Officer

 

  NYTIS EXPLORATION (USA) INC.         By:     Patrick R. McDonald     Chief
Executive Officer

 

  ADMINISTRATIVE AGENT:       LEGACYTEXAS BANK       By:       Alison White    
Senior Vice President

 

 



Security Agreement – Signature Page

 

 

 





 

Schedule 1

 

Organization and Names

 

(Schedule Effective Date: October 3, 2016)

 

Carbon Natural Gas Company:

 

(a) Name: Carbon Natural Gas Company (b) Jurisdiction of Organization Delaware
(c) Entity type: Corporation (d) Changes in jurisdiction of organization, name
or entity type:   (e) Trade names: None (f) Federal Taxpayer Identification
Number: 26-0818050 (g) Organizational number: 4411454 (h) UCC Filing Office
Delaware

 

Nytis Exploration Company LLC:

 

(a) Name: Nytis Exploration Company LLC (b) Jurisdiction of Organization
Delaware (c) Entity type: Limited Liability Company (d) Changes in jurisdiction
of organization, name or entity type:   (e) Trade names: None (f) Federal
Taxpayer Identification Number: 20-2621412 (g) Organizational number: 3946676
(h) UCC Filing Office Delaware

 

Nytis Exploration (USA) Inc.:

 

(a) Name: Nytis Exploration (USA) Inc. (b) Jurisdiction of Organization Delaware
(c) Entity type: Corporation (d) Changes in jurisdiction of organization, name
or entity type:   (e) Trade names: None (f) Federal Taxpayer Identification
Number: 20-1941946 (g) Organizational number: 3878062 (h) UCC Filing Office
Delaware

 

[Remainder of Page Intentionally Left Blank]

 



Schedule 1 – Page 1

 





 

 

Schedule 2

 

Addresses

 
(Schedule Effective Date: October 3, 2016)

 

Carbon Natural Gas Company:

 

1700 Broadway, Suite 1170

Denver, Colorado 80290

 

Nytis Exploration Company LLC:

 

2480 Fortune Drive, Suite 300

Lexington, Kentucky 40509

 

Nytis Exploration (USA) Inc.:

 

1700 Broadway, Suite 1170

Denver, Colorado 80290

 

[Remainder of Page Intentionally Left Blank]

 



Schedule 2 – Page 1

 



 

 

Schedule 3

 

Pledged Debt; Indebtedness Evidenced by Instruments

(Schedule Effective Date: October 3, 2016)

 

Carbon Natural Gas Company:

 

None.

 

Nytis Exploration Company LLC:

 

None.

 

Nytis Exploration (USA) Inc.:

 

None.

 

[Remainder of Page Intentionally Left Blank]

 



Schedule 3 – Page 1

 



 

 

Schedule 4

Intellectual Property

 

(Schedule Effective Date: October 3, 2016)



 

Carbon Natural Gas Company:

 

None.

 

Nytis Exploration Company LLC:

 

None.

 

Nytis Exploration (USA) Inc.:

 

None.

 

[Remainder of Page Intentionally Left Blank]

 



Schedule 4 – Page 1

 



 

 

Schedule 5

Subject to Confidential Treatment Status

 

 

 

 

 

 

 

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 



Schedule 5 – Page 1

 



 

 

Schedule 6

 



Commercial Tort Claims 

(Schedule Effective Date: October 3, 2016)

 

Carbon Natural Gas Company:

 

None.

 

Nytis Exploration Company LLC:

 

None.

 

Nytis Exploration (USA) Inc.:

 

None.


 

[Remainder of Page Intentionally Left Blank]

 



Schedule 6 – Page 1

 



 

 

Schedule 7

 
Equity Interests

 

(Schedule Effective Date: October 3, 2016)

 

Carbon Natural Gas Company:

 



Issuer Name:   Nytis Exploration (USA) Inc. Jurisdiction of Organization:  
Delaware Entity Type:   Corporation Equity Interests of issuer owned by Debtor:
  100 shares of common stock Percentage of the issued and outstanding Equity
Interests of issuer owned by Debtor:   100% Authorized Capital Stock:  

101,000

100,000 shares of common;

1,000 shares of preferred

Issued Capital Stock:   100 shares of common stock Outstanding Capital Stock:  
100 shares of common stock Certificates representing Equity Interest of issuer:
  No. 24 Constituent Documents of issuer  provide that Equity Interest of issuer
is a security:     N/A

 

 

Issuer Name:   Crawford County Gas Gathering Company, LLC Jurisdiction of
Organization:   Indiana Entity Type:   Limited liability company Equity
Interests of issuer owned by Debtor:   Membership interest Percentage of the
issued and outstanding Equity Interests of issuer owned by Debtor:   50%
Authorized Capital Stock:   N/A Issued Capital Stock:   N/A Outstanding Capital
Stock:   N/A Certificates representing Equity Interest of issuer:   N/A
Constituent Documents of issuer  provide that Equity Interest of issuer is a
security:     N/A

 



Schedule 7 – Page 1

 





 

 

                            
                                                           Subject to
Confidential Treatment Status                                              

 



Schedule 7 – Page 2

 



 

 

Nytis Exploration Company LLC:

 



Issuer Name:   Various Partnerships (see chart below)

 

Subject to Confidential Treatment Status

 



Issuer Name:   Brushy Gap Coal & Gas, Inc. Jurisdiction of Organization:  
Kentucky Entity Type:   Corporation Equity Interests of issuer owned by Debtor:
  100 shares of common stock Percentage of the issued and outstanding Equity
Interests of issuer owned by Debtor:   100% Authorized Capital Stock:   120
shares of common stock Issued Capital Stock:   100 shares of common stock
Outstanding Capital Stock:   100 shares of common stock Certificates
representing Equity Interest of issuer:   Not prepared Constituent Documents of
issuer  provide that Equity Interest of issuer is a security:     N/A

 



Schedule 7 – Page 3

 



 

 

Nytis Exploration (USA) Inc.:

 



Issuer Name:   Nytis Exploration Company LLC Jurisdiction of Organization:  
Delaware Entity Type:   Limited liability company Equity Interests of issuer
owned by Debtor:   Membership Interests Percentage of the issued and outstanding
Equity Interests of issuer owned by Debtor:   97.5% Authorized Capital Stock:  
N/A Issued Capital Stock:   N/A Outstanding Capital Stock:   N/A Certificates
representing Equity Interest of issuer:   No Constituent Documents of
issuer  provide that Equity Interest of issuer is a security:     No

 

[Remainder of Page Intentionally Left Blank]

 



Schedule 7 – Page 4

 



 

 

EXHIBIT A

 

Form of Security Agreement Joinder

 

SECURITY AGREEMENT JOINDER NO. ___

 

SECURITY AGREEMENT JOINDER NO. ___ (this "Joinder") is dated as of
_______________, to the Security Agreement dated as of October 3, 2016 (such
agreement, together will all amendments and restatements and Joinders, the
"Security Agreement"), among the initial signatories thereto and each other
Person who from time to time thereafter became a party thereto pursuant to
Section 6.15 thereof (each, individually, a "Debtor" and collectively, the
"Debtors"), in favor of LEGACYTEXAS BANK, as Administrative Agent (in such
capacity, "Administrative Agent"), for the benefit of each Secured Party.

 

BACKGROUND.

 

Capitalized terms not otherwise defined herein have the meaning specified in the
Security Agreement. The Security Agreement provides that additional parties may
become Debtors under the Security Agreement by execution and delivery of this
form of Joinder. Pursuant to the provisions of Section 6.15 of the Security
Agreement, the undersigned is becoming a Debtor under the Security Agreement.
The undersigned desires to become a Debtor under the Security Agreement in order
to induce Secured Parties to continue to make and maintain financial
accommodations under the Loan Documents and Bank Product Agreements.

 

AGREEMENT.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce Secured Parties to continue to make and
maintain financial accommodations under the Loan Documents and Bank Product
Agreements, the undersigned hereby agrees with Administrative Agent, for the
benefit of Secured Parties, as follows:

 

1.       Joinder. In accordance with the Security Agreement, the undersigned
hereby becomes a Debtor under the Security Agreement with the same force and
effect as if it were an original signatory thereto as a Debtor and the
undersigned hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct on and as of the date hereof. Each reference to
a "Debtor" in the Security Agreement shall be deemed to include the undersigned.

 

2.       Assignment and Grant of Security Interest. As security for the payment
and performance, as the case may be, in full of the Obligations, the undersigned
hereby assigns to, and pledges and grants to Administrative Agent, for it and
the benefit of Secured Parties, a security interest in the entire right, title,
and interest of the undersigned in and to all Collateral, whether now or
hereafter existing, owned, arising or acquired.

 

3.       Representations and Warranties. On and as of the date hereof or each
Schedule Effective Date, as appropriate, the undersigned makes each
representation and warranty set forth in Article III of the Security Agreement.

 

4.       Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 6.11 of the Security Agreement.

 



EXHIBIT A – Form of Security Agreement Joinder – Page 1

 





 

 

5.       Governing Law. This Joinder and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Joinder and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of Texas (without reference to applicable rules of conflicts of laws).

 

6.       Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement remains in full force and effect in accordance
with its terms.

 

7.       Schedules. Schedules 1 through 7 to the Security Agreement shall be
supplemented by the addition of Schedules 1 through 7 attached hereto as to the
undersigned.

 

8.       Severability. Any provision of this Joinder held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Joinder and the effect thereof shall be
confined to the provision held to be invalid or illegal.

 

9.       Counterparts. This Joinder may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Joinder shall become effective when
it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Joinder by facsimile or other electronic
imaging means (e.g. "pdf" or "tif") shall be effective as delivery of a manually
executed counterpart of this Joinder.

 

10.       Loan Document. This Joinder is a Loan Document for all purposes and
each reference in any Loan Document to the Security Agreement shall mean the
Security Agreement as supplemented by this Joinder.

 

11.       ENTIRE AGREEMENT. THIS JOINDER AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



EXHIBIT A – Form of Security Agreement Joinder – Page 2

 



 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 



            By:     Name:     Title:  

 



EXHIBIT A – Form of Security Agreement Joinder – Signature Page

 



 

 



  ACCEPTED BY:         LEGACYTEXAS BANK,   as Administrative Agent         By:
                  Name:     Title:  

 

 



EXHIBIT A – Form of Security Agreement Joinder – Signature Page



 



 

 

